CRAWLEY, Judge,
dissenting.
Green suffered an aggravating injury when he lifted a baby at his home. It is undisputed that that aggravating injury was not an “accident arising out of and in the course of [Green’s] employment.” Ala. Code 1975, § 25-5-1(9) (defining “injury” as that term is used in the Workers’ Compensation Act). Because the aggravating injury did not arise out of and in the course of Green’s employment, he is not entitled to recover workers’ compensation benefits. See Thompson v. Anserall, Inc., 522 So.2d 284, 287 (Ala.Civ.App.1988) (holding that an accident where the employee slipped and fell while leaving work and was later assaulted at work were com-pensable because the “aggravation of the prior injury arose from an accident while in the course of her employment”). The aggravating injury here did not arise from an accident occurring in the line and scope of Green’s employment; therefore, I would reverse the trial court’s judgment awarding Green workers’ compensation benefits.